 


Exhibit 10.1

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT

AND FIRST AMENDMENT TO SECURITY AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
October __, 2006, is by and among CAYE HOME FURNISHINGS, LLC, a Delaware limited
liability company ("Caye Home"), CAYE UPHOLSTERY, LLC, a Mississippi limited
liability company ("Caye Upholstery"), and CAYE INTERNATIONAL FURNISHINGS, LLC,
a Mississippi limited liability company (“Caye International" and together with
the Caye Home and Caye Upholstery, each individually as a "Vendor" and
collectively as the "Vendors"), Caye Home, as administrative agent for the
Vendors (in such capacity, the "Agent"), and the Customers, whose names are set
forth on the signature pages hereto.  Capitalized terms used herein and not
otherwise defined shall have the meaning assigned such term in the Credit
Agreement (as defined below).

 

RECITALS:

 

A.    The Customers, the Vendors and the Agent are parties to that certain
Credit Agreement, dated as of July 11, 2005 (as amended to the date hereof, the
“Credit Agreement”) and the related Security Agreement, dated as of July 11,
2005 (as amended to the date hereof, the “Security Agreement”).

 

B.    The parties hereto have agreed to amend the Credit Agreement as set forth
below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

 

SECTION 1.  Amendments to Credit Agreement.

 

(a)        New Definitions.  The following definitions for “Ashley”, “Ashley
Assets,” “Glencove Liens”, and “Glencove Store” are hereby added to Annex A to
the Agreement:

 

“Ashley” means Ashley Furniture Industries, Inc.

 

“Ashley Assets” means  and includes (i) the agreements among Ashley and its
Affiliates  and Hartsdale Convertibles, Inc, JCI and its Affiliates, (ii) the
leases, fixtures, Inventory or other assets located on the premises of the
Glencove Location;  (iii) Inventory held for sale from the Glencove Location,
whether or not on the premises of the Glencove Location, provided that it is
segregated from Inventory held by the Customers for use in locations other than
the Glencove location, (iv) any websites or URLs established specifically with
respect to the Glencove location and (v)operating manuals, software, advertising
materials and other material relating to the operations of the Glencove
Location.

 

“Glencove Liens” means liens held by Ashley or its Affiliates in inventory sold
to the Glencove Store by Ashley for resale at such location.

 

“Glencove Store” means the Ashley store to be owned by Hartsdale Convertibles,
Inc., located at 168 Glencove Road, Carl Place, New York.

 

--------------------------------------------------------------------------------

 

 

(b)        Amendment to definition of “Permitted Liens”.  Subsection (i) of the
definition of “Permitted Liens” (as set forth in Annex A to the Agreement) is
hereby amended and restated in its entirety as follows:

 

(i) Liens securing purchase money Debt and Capital Leases permitted under
Section 7.13   and the Glencove Liens.

 

(c)        Amendment to Section 7.16.  Section 7.16 of the Agreement is hereby
amended and restated in its entirety as follows:

 

7.16 Business Conducted.  No Customer shall engage directly or indirectly, in
any line of business other than the businesses in which such Customer is engaged
on the Closing Date, provided, however that the foregoing shall not restrict or
prohibit Customer from opening new stores or from operating the Glencove
Location as an Ashley Home Furniture Store under license from Ashley.

 

(d)        New Section 7.26. A new Section 7.26 is added to the Agreement as
follows:

 

Section 7.26. Glencove Location.  No Inventory shall be transferred from the
Glencove Location to any other location of any Customer (except for warehouse
facilities in which the Inventory for the Glencove Location is segregated from
Inventory of Customers that may be used for other locations), unless the
Glencove Liens have been released from such Inventory prior to the transfer.

 

(e)        Amended Section 7.15.  Section 7.15 is hereby amended to add the
following proviso at the end of the first sentence of such section:

 

 , provided that Jennifer Convertibles, Inc. may guarantee the obligations of
Hartsdale Convertibles, Inc. to Ashley and may make up to $2 million of
investment in such Affiliate.

 

(f) Amended Section 7.21.  Section 7.21 is hereby amended to add the
following proviso at the end of such section:

 

, provided that Customers may make up to $2 million of Capital Expenditures in
connection with the opening of the Glencove Location and such Capital
Expenditures shall not be counted against the $1 million per Fiscal Year
referred to above.

 

(g)        Schedule 6.13.   Schedule 6.13 is hereby amended to add “Ashley Home
Furniture Store” as a trade name used for the Glencove Location.

 

(h)        Exhibit A.  Exhibit A of the Security Agreement is hereby amended to
add the Ashley Assets.

 

SECTION 2.   Representations and Warranties.  Each Customer hereby represents
and warrants to each Vendor and the Agent, on the Amendment Effective Date (as
hereinafter defined), as follows:

 

(a)        After giving effect to this amendment, the representations and
warranties set forth in Article 6 of the Credit Agreement, and in each other
Credit Document, are true and correct in all material respects on and as of the
date hereof and on and as of the Amendment Effective Date (as defined in Section
3) with the same effect as if made on and as of the date

 

--------------------------------------------------------------------------------

 

 

hereof or the Amendment Effective Date, as the case may be, except to the extent
such representations and warranties expressly relate solely to an earlier date.

 

(b)        Each Customer is in compliance with all terms and conditions of the
Credit Agreement and the other Credit Documents on its part to be observed and
performed and no Default or Event of Default has occurred and is continuing.

 

(c)        The execution, delivery and performance by each Customer of this
Amendment have been duly authorized by each Customer, as applicable.

 

(d)        This Amendment constitutes the legal, valid and binding obligation of
each Customer, enforceable against each Customer in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting the enforcement of creditors' rights or by the effect of general
equitable principles.

 

(e)        The execution, delivery and performance by each Customer of this
Amendment do not and will not conflict with, or constitute a violation or breach
of, or result in the imposition of any Lien upon the property of any Customer or
any of its Subsidiaries, by reason of the terms of (i) any contract, mortgage,
lease, agreement, indenture, or instrument to which any Customer is a party or
which is binding upon it, (ii) any Requirement of Law applicable to any
Customer, or (iii) the certificate or articles of incorporation or by-laws or
the limited liability company or limited partnership agreement of any Customer.

 

SECTION 3.  Effectiveness.  This Amendment shall become effective only upon
satisfaction of the following conditions precedent (the first date upon which
each such condition has been satisfied being herein called the “Amendment
Effective Date”):

 

(a)        The Agent shall have received duly executed counterparts of this
Amendment which, when taken together, bear the authorized signatures of the
Customers, the Agent and the Vendors.

 

(b)        The Agent shall have received certified copies of resolutions or
other action, incumbency certificates and/or other certificates of duly
authorized officers of each Customer as the Administrative Agent may require
evidencing the identity, authority and capacity of each duly authorized officer
authorized to act on behalf of such Customer in connection with this Amendment;

 

(c)        The Agent and the Vendors shall be satisfied that the representations
and warranties set forth in Section 3 of this Amendment are true and correct on
and as of the Amendment Effective Date and that no Default or Event of Default
has occurred and is continuing on and as of the Amendment Effective Date.

 

(d)        The Agent shall have received all fees and expenses to be paid by the
Customers pursuant to Section 4 of this Amendment.

 

(e)        There shall not be any action pending or any judgment, order or
decree in effect which, in the judgment of the Agent or the Vendors, is likely
to restrain, prevent or impose materially adverse conditions upon the
performance by any Customer of its obligations under the Credit Agreement or the
other Credit Documents.

 

 

--------------------------------------------------------------------------------

 

 

(f)        The Agent shall have received such other documents, legal opinions,
instruments and certificates relating to this Amendment as it shall reasonably
request and such other documents, legal opinions, instruments and certificates
that shall be reasonably satisfactory in form and substance to the Agent and the
Vendors.  All corporate or limited liability proceedings taken or to be taken in
connection with this Amendment and documents incidental thereto whether or not
referred to herein shall be reasonably satisfactory in form and substance to the
Agent and the Vendors.

 

SECTION 4    Expenses.  The Customers shall pay all reasonable out-of-pocket
expenses incurred by Agent in connection with the preparation, negotiation,
execution and delivery of this Amendment, including, but not limited to, the
reasonable fees and disbursements of counsel to the Agent.

 

SECTION 5    Cross-References.  References in this Amendment to any Section are,
unless otherwise specified, to such Section of this Amendment.

 

SECTION 6    Instrument Pursuant to Credit Agreement.  This Amendment is a
Credit Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with the terms and provisions of the Credit Agreement.

 

SECTION 7    Further Acts.  Each of the parties to this Amendment agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Amendment.

 

SECTION 8    Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. 

 

SECTION 9    Severability.  In case any provision in or obligation under this
Amendment or the other Credit Documents shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

SECTION 10 Benefit of Agreement.  This Amendment shall be binding upon and inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto; provided that no Customer may assign or transfer any of its
interest hereunder without the prior written consent of the Vendors.

 

SECTION 11  Integration.  This Amendment represents the agreement of the
Customers, each other Credit Party, the Agent and each of the Vendors signatory
hereto with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Credit
Documents.

 

SECTION 12  Confirmation.  Except as expressly amended by the terms hereof, all
of the terms of the Credit Agreement and the other Credit Documents shall
continue in full force and effect and are hereby ratified and confirmed in all
respects.

 

SECTION 13 Credit Documents.  Except as expressly set forth herein, the
amendments provided herein shall not by implication or otherwise limit,
constitute a waiver of, or otherwise affect the rights and remedies of the
Vendors or the Agent under any Credit Document, nor shall they constitute a
waiver of any Event of Default, nor shall they alter, modify, amend

 

 

--------------------------------------------------------------------------------

 

 

 

or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the any Credit Document.  Each of the amendments
provided herein shall apply and be effective only with respect to the provisions
of the Credit Agreement specifically referred to by such amendments.  Except as
expressly amended herein, the Credit Agreement and the other Credit Documents
shall continue in full force and effect in accordance with the provisions
thereof.  As used in the Credit Agreement, the terms “Agreement”, “herein”,
“hereinafter”, “hereunder”, “hereto” and words of similar import shall mean,
from and after the date hereof, the Credit Agreement as amended hereby.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

VENDORS:

 

CAYE HOME FURNISHINGS, LLC, as a Vendor

 

By:      
                                                                       

Name:  Karl W. Leo

Title:     Chairperson of Board of Managers

 

 

CAYE UPHOLSTERY, LLC, as a Vendor

 

By:      
                                                                       

Name:  Karl W. Leo

Title:     Chairperson of Board of Managers

 

 

CAYE INTERNATIONAL FURNISHINGS, LLC, as a Vendor

 

By:      
                                                                       

Name:  Karl W. Leo

Title:     Chairperson of Board of Managers

 

 

ADMINISTRATIVE AGENT:

 

CAYE HOME FURNISHINGS, LLC, as Agent

 

By:      
                                                                       

Name:  Karl W. Leo

Title:     Chairperson of Board of Managers

 

 

CUSTOMERS:

 

JENNIFER CONVERTIBLES, INC.

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________

 

 

JENNIFER CONVERTIBLES BOYLSTON MA, INC.

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________


--------------------------------------------------------------------------------

 

 

JENNIFER CHICAGO LTD

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________

 

 

CIPRIANO SQUARE CONVERTIBLES, INC.

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________

 

 

CONTOUR RD CONVERTIBLES, INC.

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________

 

 

ELEGANT LIVING MANAGEMENT, LTD.

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________

 

 

 HARTSDALE CONVERTIBLES, INC.

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________

 

 

JENNIFER ACQUISITION CORP.

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________

 

 

 JAMAICA AVENUE CONVERTIBLES, INC.

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________


--------------------------------------------------------------------------------

 

 

 

JENNIFER MANAGEMENT III CORP.

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________

 

 

 JENNIFER MEDIA CORP.

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________

 

 

JENNIFER OUTLET CENTER, INC.

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________

 

 

JENNIFER PURCHASING CORP.

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________

 

 

JENNIFER CONVERTIBLES LICENSING CORP

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________

 

 

JENNIFER MANAGEMENT II CORP

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________


 

--------------------------------------------------------------------------------

 

 

 

JENNIFER MANAGEMENT IV CORP.

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________

 

 

JENNIFER MANAGEMENT V LTD.

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________

 

 

 JENNIFER CONVERTIBLES NATICK, INC.

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________

 

 

NICOLE CONVERTIBLES, INC.

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________

 

 

NICHOLSON LANE CONVERTIBLES, INC.

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________

 

 

ROUTE 35 CONVERTIBLES, INC.

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________


--------------------------------------------------------------------------------

 

 

 

 

 STEWART STREET CONVERTIBLES, INC.

  

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________

 

 

VALLEY STREAM CONVERTIBLES, INC.

  

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________

 

 

WASHINGTON HEIGHTS CONVERTIBLES, INC.

 

By:      
                                                                       

Name:  _______________________________________

Title:     _______________________________________

 

                                                                                               
                                                                       

--------------------------------------------------------------------------------

 


Exhibit 10.2

 

ASHLEY HOMESTORES, LTD

TRADEMARK USAGE AGREEMENT

 


This Trademark Usage Agreement (the “Agreement”) dated as of this1st day of
November, 2006 (the “Effective Date”), by and between ASHLEY HOMESTORES, LTD., a
Wisconsin corporation, with its principal place of business at One Ashley Way,
Arcadia, Wisconsin, 54612 (“Licensor”) and Hartsdale Convertibles, Inc., a New
York  (“Licensee”), with its principal place of business at 419 Crossways Park
Drive, Woodbury, New York, 11797.

 


RECITALS

 

Licensor has developed the HomeStore Concept, as defined herein, for the
operation of retail furniture stores. An integral part of the HomeStore Concept
is the use of the Marks, as defined herein.  Licensor has the right, pursuant to
a Trademark License Agreement between Licensor and Ashley Furniture Industries,
Inc. (“Owner”), a Wisconsin corporation, to use and authorize others to use the
Marks, including the name Ashley Furniture HomeStore.

 

Licensee will operate a retail furniture store, having a minimum of 32,480square
feet of retail floor space, at the Authorized Location, as defined herein, using
the name Ashley Furniture HomeStore, the HomeStore Concept and the other Marks
after the Effective Date in accordance with the terms and conditions of this
Agreement.   Licensee, in operating the Licensed Business (as defined herein),
will not display or offer for sale any product or service other than the
Trademark Product Line Inventory (as defined herein).  All Ashley Products (as
defined herein) will be purchased by Licensee from Owner at Owner’s wholesale
prices.  All Accessories (as defined herein) that are not sold by Owner will be
purchased by Licensee from manufacturers, suppliers, or distributors listed on
the Accessory List (as defined herein).

 

Licensee has reviewed this Agreement in its entirety with its attorney and other
advisors and has evaluated the HomeStore Concept, the financial investment
required, and all business risks associated with owning and operating a retail
furniture store in accordance with the terms and conditions of this Agreement.

               

                NOW THEREFORE, for and in consideration of the agreements of the
parties set forth below, the parties hereby agree as follows:

 

1.             DEFINITIONS.  As used in this Agreement:

 

A.    “Accessories” means (i) non-furniture items such as plants, pictures,
rugs, clocks, mirrors, statues, china, bedspreads, pillows, and interior
decorations either sold by Licensed Business or used to improve the appearance
of the Authorized Location, (ii) mattresses and box springs not manufactured or
distributed by Owner, (iii) demonstration models and all promotional materials
used by the Licensed Business to promote Ashley Products, (iv) computer software
and hardware, and (v) all goods and products which are not Ashley Products (as
defined herein) but which bear one or more of the Marks.

 

B.    “Accessory List” means a list, as amended from time to time by Licensor,
of (i) the Accessories that Licensee is required to display and offer for sale
at the Licensed Business, (ii) the mattresses and box springs not manufactured
or distributed by Owner that Licensee is permitted to display and offer for sale
at the Licensed Business, (iii) the demonstration models and all promotional
materials Licensee is required to use in the Licensed Business, (iv) the
computer software and hardware Licensee is required to use in the Licensed
Business, (v) the materials, products, goods, and other property one or more of
the Marks may be affixed to, and (vi) the names, addresses, and telephone
numbers of the manufacturers, suppliers, and distributors of Accessories who
have been approved by Licensor for each accessory.

 

C.    “Affiliate” means a legal entity that directly, or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with Licensor.

 

D.    “Ashley Products” means furniture, mattresses, lamps, box springs, and
Accessories manufactured or distributed by Owner and approved by Licensor for
sale under the HomeStore Concept.

 

E.    “Authorized Location” means the street address of 168 Glen Cove Road,
Carle Place, New Yorkat which, by this Agreement, Licensor has authorized
Licensee to operate the Licensed Business.

 

F.    “Confidential Information” means the HomeStore Manual together with (i)
the Accessory List, (ii) all Planned Web Site(s) (as defined herein), PISAD
Systems (as defined herein) and all Internet-related materials and information
including, but not limited to, access codes, identification codes, passwords,
log-in identification numbers, and electronic signatures provided by Licensor or
Owner to Licensee for use in the Licensed Business, and (iii) all information
provided by Licensor to Licensee and marked “Confidential.”

 

--------------------------------------------------------------------------------

 

 

G.    “HomeStore Concept” means the image, technique, design, concept, and
business methods developed by Licensor for the retail sale of Ashley Products
and Accessories in retail furniture stores authorized to use the name Ashley
Furniture HomeStore.  The HomeStore Concept includes, but is not limited to,
interior décor, color scheme, design, layout, signage, decorations, furnishings,
purchasing methods and procedures, demographic information, computer systems and
software, and other information systems, procedures, methods, and techniques
that relate to the operation of the Retail Store, as defined herein, and
Warehouse, as defined herein.  The HomeStore Concept may, in Licensor’s sole and
absolute judgment, be changed, modified, improved, and further developed by
Licensor during the Term.

 

H.    “HomeStore Manual” means all manuals containing rules, guidelines,
policies, procedures, trademark usage standards, and other requirements
developed by Licensor, as well as all additions and amendments thereto, that
Licensee must adhere to in operating the Licensed Business.

 

I,    “Licensed Business” means the Retail Store and attached warehouse operated
by Licensee, at the Authorized Location, utilizing the HomeStore Concept and the
Marks, all in accordance with the terms and conditions of this Agreement.

 

J.    “Licensed Territory” means the geographic area described on Exhibit A.

 

K.    “Marks” means the trademarks, including the name ASHLEY FURNITURE
HOMESTORE, set forth in Exhibit B attached hereto, as may be modified from time
to time by Licensor in Licensor’s sole discretion.

 

L.    “Personal Guarantor” means an individual or  entity that is responsible
and liable for any obligations of Licensee under this Agreement.

 

M.    “Principal Owner” means Jennifer Convertibles, Inc., a Delaware
corporation, which is the sole owner of 100% of all shares in Licensee.

 

N.    “Retail Store” means the interior and exterior of a furniture store having
(i) a minimum of 32,480 square feet of retail floor space that is used by
Licensee for the sole purpose of displaying Ashley Products and Accessories for
resale to retail customers and (ii) attached warehouse space of at least 500
square feet that will be used exclusively for the sole purpose of receiving,
storing, and delivering the Trademark Product Line Inventory.  The “retail floor
space” shall not include the floor space devoted to offices, hallways, utility
rooms, storage spaces, restrooms, warehouse, and preparation, receiving, and
repair areas.

 

O.    “Term” means the period of time during which this Agreement will be in
effect and begins on the Effective Date and continues for a period of sixty (60)
months thereafter.

 

P.    “Trademark Product Line Inventory” means the Ashley Products and
Accessories approved by Licensor for sale by Licensee, using the HomeStore
Concept, at the Authorized Location.

 

Q,    “Warehouse” means a separate warehouse at a location approved by Licensor
that is used for the purpose of receiving, preparing, repairing, scheduling,
storing and delivering the Trademark Product Line Inventory and that meets all
of the requirements set forth in Exhibit C.

 

2.             LICENSE.  Licensor hereby grants to Licensee, subject to the
terms and conditions of this Agreement, a nonexclusive, limited sublicense to
use the HomeStore Concept and the Marks, including the name ASHLEY FURNITURE
HOMESTORE, during the Term in connection with the operation of the Licensed
Business at the Authorized Location.  Licensee will not relocate or move the
Licensed Business from the Authorized Location without Licensor’s prior written
approval.

 

3.             BUSINESS IDENTIFICATION.  Licensee will operate the Licensed
Business under the name ASHLEY FURNITURE HOMESTORE and no other name.  In
addition, Licensee will use only those Marks, names, logos, and signs, both
exterior and interior, that are approved by Licensor for use in the Licensed
Business.

 

4.             RETAIL STORE OPERATION.  Immediately after the Effective Date,
Licensor will provide Licensee, through electronic or other means, with a copy
of its HomeStore Manual.  Licensor may, at any time, make additions and
amendments to the HomeStore Manual.  These HomeStore Manual additions and
amendments will be distributed, through electronic or other means, to Licensee
at or about the same time they are distributed to other ASHLEY FURNITURE
HOMESTORE licensees.

 

Licensee will keep its copy of the HomeStore Manual current and up to date with
contents as made available by Licensor.  If there are any differences between
Licensor’s and Licensee’s copies, the terms of the master copy of the HomeStore
manual maintained by Licensor will control in all respects.

 

Licensee will operate the Licensed Business and Warehouse in accordance with the
terms and conditions of this Agreement and all rules, guidelines, policies,
procedures, trademark usage standards, and other requirements contained in the
HomeStore Manual, including all customer service requirements prescribed by
Licensor in the HomeStore Manual.

 

 

--------------------------------------------------------------------------------

 

 

Licensee, in operating the Licensed Business and Warehouse, will pay, on or
before the date they become due, all sums due Licensor, Owner, Ashley
Distribution Services, Ltd., and all other parties with which Licensee does
business.  Licensee acknowledges that Licensee is not obligated under this
Agreement or by commercial necessity to purchase any products or services from
Licensor or any of its Affiliates, except for the Trademark Product Line
Inventory items.

Licensee, in operating the Licensed Business and Warehouse, will make the
financial expenditures and time commitments that are necessary to properly
install, learn to operate, upgrade, and maintain, at its sole expense, computer
hardware and software in accordance with the requirements set forth in the
HomeStore Manual.

 

5.               BEST EFFORTS.  Licensee will use its best efforts to solicit
sales of the Ashley Products from the Authorized Location and, in consultation
with Licensor, to develop annual sales goals and marketing objectives reasonably
designed to assure maximum sales and market penetration of the Ashley Products
in the Licensed Territory. 

 

6.               TRADEMARK PRODUCT LINE INVENTORY.  Licensee will at all times
purchase, carry, and maintain, in reasonable quantities, the Trademark Product
Line Inventory (including alternative fabric selections and swatches) for sale
and display.  Licensee will display the Trademark Product Line Inventory in a
manner that simulates, as nearly as possible, the consumer’s home environment. 
Licensee will purchase from Owner all Ashley Products displayed or held for
resale at the Authorized Locations.  Licensee will pay Owner in full for all
Ashley Products contained in each shipment on or before the payment date as
indicated on each invoice.  Licensee will not, without the written authorization
of Licensor, sell, offer for sale, accept offers, or solicit offers for the sale
of the Trademark Product Line Inventory from any location other than the
Authorized Location.  Licensee will not sell, assign, transfer, or otherwise
distribute the Trademark Product Line Inventory to any person or entity in a
wholesale manner or in any other manner that would facilitate or permit the
further distribution or resale of the Trademark Product Line Inventory in
connection with the business of any third party.  Licensee will sell the
Trademark Product Line Inventory only at its Authorized Location to retail
customers. Moreover, Licensee, in operating the Licensed Business, will not
display or offer for sale any product or service other than the Trademark
Product Line Inventory.  Licensee agrees to build or acquire additional
warehouse space to house the Trademark Product Line Inventory that Licensor
reasonably requires Licensee to carry.

 

7.             ACCESSORIES.  Licensor will periodically provide Licensee with an
Accessory List.  Licensee will maintain an inventory of, display, and offer for
sale, Accessories in reasonable quantities.  Licensee will only use, display, or
offer for sale Accessories that are contained on the Accessory List.  Licensee
will purchase Accessories only from Owner or from manufacturers, suppliers, or
distributors contained on the Accessory List.  Licensee will not use, purchase,
display, or offer for sale Accessories from a manufacturer, supplier, or
distributor that is not contained on the Accessory List. 

 

8.             RELATIONSHIP WITH ACCESSORIES MANUFACTURERS. Licensee
acknowledges that the terms and conditions of its orders and purchases of
Accessories will be agreed to by Licensee and the manufacturer, supplier, or
distributor of the products being purchased by Licensee.   Licensor has no
obligation or duty of any kind or character whatsoever to procure or assist
Licensee in procuring Accessories.  Licensor makes no warranty of any kind or
character whatsoever with respect to Accessories and such products will carry
only the warranties as the manufacturer thereof extends to Licensee.  Licensee
acknowledges and agrees that Licensor may, at its option, (i) revoke its
approval of any products previously designated on the Accessory List, and may
terminate the designation of any manufacturer, supplier, or distributor as an
authorized supplier of Accessories or (ii) modify the Accessory List to include
new products and manufacturers, suppliers, or distributors as an authorized
supplier of Accessories.

 

Licensee shall purchase Accessories from approved suppliers unaffiliated with
Licensor or Owner, with the exception of Accessories items purchased from
Licensor or Owner at wholesale price for resale by Licensee at the Authorized
Location.

 

9.           MARKS OWNERSHIP AND USE. Licensee acknowledges and understands that
Owner is the owner of the Marks and that Licensor has obtained from Owner the
right to use the Marks and to sublicense the use of the Marks.  Licensee’s right
to use the Marks, including the name ASHLEY FURNITURE HOMESTORE, is derived
solely from this Agreement and is limited to conducting the Licensed Business by
Licensee pursuant to and in compliance with this Agreement and all applicable
standards, specifications, operating procedures, and other requirements
prescribed by Licensor from time to time. Every use or display of the Marks by
Licensee will include the federal registration symbol (the letter “R” enclosed
within a circle (“®”)) if the mark is registered with the United States Patent
and Trademark Office, or will otherwise include the superscript “TM,” and will
be in accordance with Licensor’s logo style guidelines as amended from time to
time, the current version of which is set forth in the HomeStore Manual. 
Licensee will not (i) use the Marks, including the name ASHLEY FURNITURE
HOMESTORE, or any similar trademarks or trade names, in a way that is likely to
lead a third person to believe that Licensee is in any way authorized to
contract for, bind, or commit Licensor or Owner in any manner whatsoever; (ii)
use the Marks or any portion thereof as part of its firm, corporate or other
legal entity name; (iii) use the Marks, except as provided in Section 16, on the
Internet or in another on-line communication system or network or in any
electronic data exchange system; (iv) use any trademark or trade name of which
Licensor disapproves; or (v) register or attempt to register any of Licensor’s
or Owner’s trademarks in Licensee’s name or in any other person’s name.  Any
unauthorized use of the Marks by Licensee is a breach of this Agreement and
constitutes trademark infringement and entitles Licensor to injunctive relief as
specified in Section 29.  Licensee’s use of the Marks and any goodwill
established by Licensee’s use will inure to the exclusive benefit of Owner and
Licensee hereby assigns such goodwill to Owner and will execute any additional
documents necessary to effectuate such assignment.  Licensee will not contest
the validity or ownership of any of the Marks or assist any other person in
contesting the validity or ownership of the Marks. Notwithstanding anything
contained herein to the contrary, Licensor and Owner make no representations,
warranties, or guarantees to Licensee concerning the enforceability or use of
the Marks in any particular trade area.  Licensor and Owner further make no
representations, warranties, or guarantees of any kind that the Marks, or any
registrations or use thereof, do not infringe on the rights of any third person
and Licensee hereby waives any actions or claims for, and releases Licensor and
Owner from any liability for, any losses, expenses, costs, or damages arising
from or in any way relating to Licensee’s use of the Marks.

 

--------------------------------------------------------------------------------

 

 

 

10.           NOTICE OF INFRINGEMENT. Licensee will immediately notify Licensor
and Owner upon Licensee’s becoming aware of (i) any improper use of the Marks;
(ii) any person or entity using, without Licensor’s or Owner’s authorization,
any of the Marks, or a confusingly similar trademark; or (iii) any person or
entity alleging that Licensee’s, Licensor’s, or Owner’s use of the Marks is
unlawful, improper, or infringes on any trademark, right, or claimed privilege
of a third party.  Licensee will, at its expense, cooperate with Licensor and
Owner in investigating and responding to any claim made by a third party that
arises, either directly or indirectly, from Licensee’s use of any of the Marks. 
Provided Licensee is only using the Marks in the manner prescribed in the
HomeStore Manual and gives Licensor and Owner the notice referred to above,
Licensor will indemnify Licensee and its officers, directors, shareholders,
partners, members, agents, employees and assigns and will defend and hold
harmless Licensee from all actions, claims, liabilities, damages, and expenses,
including reasonable attorneys’ fees, for trademark infringement resulting from
Licensee’s use of the Marks.

 

11.             LITIGATION.   In the event any person or entity improperly uses
or infringes the Marks, Licensor or Owner will control all litigation and will
determine whether suit shall be instituted, prosecuted, or settled, the terms of
settlement, and whether any other action will be taken.  Licensee will, at its
expense, cooperate with Licensor and Owner in any claim, action, or proceeding
that affects any of the Marks. 

 

12.            SUBSTITUTIONS.  If there is a claim by any party that its rights
to use any of the Marks are superior to the rights of Owner and if Licensor or
Owner determines the claim is legally meritorious, then upon receiving written
notice from Licensor, Licensee will, at its expense, immediately make such
changes and use such modifications or substitutions to the Marks as may be
required by Licensor.  Licensee will not make any other changes or substitutions
whatsoever in or to the use of the Marks unless directed by Licensor in writing.
Licensee acknowledges and agrees that Licensor has the right to modify, replace,
or discontinue use of any of the Marks at any time, according to Licensor’s sole
discretion, and Licensee agrees to comply, in a timely manner, with such changes
and substitutions at Licensee’s expense.

 

13.           COMPLIANCE WITH THE LAW.  Licensee will secure and maintain in
force all required licenses, permits, and certificates relating to the operation
of the Licensed Business and will operate the Licensed Business in full
compliance with all applicable laws, ordinances, regulations and guidelines,
including without limitation, the Federal Trade Commission Guidelines for the
Household Furniture Industry and all government regulations relating to
occupational hazards and health, the Americans with Disabilities Act (ADA),
consumer protection, trade regulations, workers’ compensation, and unemployment
insurance.  Licensee will be solely responsible for withholding and paying
federal and state income taxes, social security taxes, sales and use taxes, and
property taxes associated with operating the Licensed Business and employing
people in the Licensed Business.

 

14.           SCOPE; LICENSED TERRITORY.  Licensor will not, during the Term,
grant another license for, or operate for its own account or through an
Affiliate, another retail furniture store using both the HomeStore Concept and
the name “Ashley Furniture HomeStore” within the Licensed Territory, although
the Licensed Territory may be modified as set forth in Section 15.  The Licensed
Territory granted under this Agreement is the only territorial protection
granted to Licensee and does not in any way expressly or implicitly grant any
other area, market, territorial, or development rights to Licensee or restrict
Licensor or Owner in any way in the manner in which Licensor or Owner may
conduct or operate their respective businesses outside of the Licensed
Territory.  Furthermore, subject to the protection set forth in the first
sentence of this Section 14, Owner and Licensor retain the right to engage in or
conduct their businesses both within and outside the Licensed Territory during
and after the Term, directly or through their Affiliates or third parties,
including without limitation (i) the operation of the same or similar businesses
selling the same or similar products (including the Trademark Product Line
Inventory) as the Licensed Business, and (ii) the sale and distribution of
products (including the Trademark Product Line Inventory) (a) to or through
other furniture distributors and retailers or other distributors and retailers
who feature furniture as a component of their business, and (b) through any
other channel or method of distribution, including without limitation the
Internet, the PISAD System (as defined herein), other on-line communications
systems or networks, or through any electronic data exchange system.  Licensee
acknowledges and agrees that these businesses, distributors, retailers, and
other channels of distribution will be competing with Licensee for customers and
may be selling the Trademark Product Line Inventory using the Marks or other
trademarks owned or licensed by Owner or Licensor. 

 

15.           CHANGES IN LICENSED TERRITORY.  The parties acknowledge that,
during the Term, business, economic, or demographic changes in the Licensed
Territory are likely to occur.  These changes may make it advantageous, for
various reasons, including increasing the sales and market penetration of the
Trademark Product Line Inventory, to open another retail furniture store using
the HomeStore Concept within the Licensed Territory.  If Licensor decides, in
its sole judgment, to grant a license for, or to operate for its own account or
through an Affiliate, another Ashley Furniture HomeStore (the “Additional Ashley
Furniture HomeStore”) within the Licensed Territory, Licensor will notify
Licensee.  Licensee will have ninety (90) days from the date of the notice to
notify Licensor in writing if Licensee desires to open an Additional Ashley
Furniture HomeStore within the Licensed Territory.  Licensor will consent to
Licensee’s opening an Additional Ashley Furniture HomeStore, provided that all
of the following conditions have been fully satisfied:

 

--------------------------------------------------------------------------------

 

 

A.            Licensee is in compliance with all of the terms and conditions of
this Agreement;

 

B.            Licensee demonstrates to Licensor’s satisfaction that Licensee has
the financial ability to operate the Additional Ashley Furniture HomeStore;

 

C.            Licensee agrees to enter into and abide by all agreements required
by Licensor including, but not limited to Licensor’s then-current form of
license or other agreement authorizing the use of the Marks and the HomeStore
Concept;

 

D.            Principal Owner agrees to execute the then-current form of
personal guaranty used by Licensor, Owner and the Affiliates of Licensor and
Owner;

 

E.             Licensee has, in a timely manner, fully paid and satisfied all of
Licensee’s obligations to Licensor, Owner, Ashley Distribution Services, Ltd.,
and any other third parties who have sold products to or otherwise conducted
business with Licensee; and

 

F.             Licensee agrees in a written document, the form and content of
which will be determined by Licensor, to have the Additional Ashley Furniture
HomeStore fully completed and open for business within twelve (12) months of the
date Licensee is notified that (i) it meets all of the criteria set forth above,
and (ii) it is authorized to open the Additional Ashley Furniture HomeStore.

 

If Licensee is unable, in Licensor’s sole judgment, to satisfy fully any of the
conditions enumerated above, Licensee’s request to open an Additional Ashley
Furniture HomeStore will be denied automatically and Licensor will be free
(without compensation to or protest by Licensee) to (i) grant an additional
license for, or to operate for its own account or through an Affiliate, the
Additional Ashley Furniture HomeStore in the Licensed Territory, and (ii) reduce
the Licensed Territory under this Agreement as Licensor determines necessary to
reflect the business, economic, or demographic changes in the Licensed Territory
as affected by the opening of the Additional Ashley Furniture HomeStore. 
Licensor will notify Licensee in writing of the revised Licensed Territory and
of the date on which the revision will take effect. 

 

16.           INTERNET SALES AND WEB SITE PARTICIPATION.

 

A.        Web Sites.  Licensee is prohibited, except as provided in this Section
of the Agreement, from selling or advertising Ashley Products using the
Internet, other on-line communication systems or networks, or any electronic
data exchange system.  Licensee is further prohibited, except as provided in
this Section of the Agreement, from using the Marks on the Internet or other
on-line communication system or network or in any electronic data exchange
system.  Owner has developed and Licensor is in the process of developing one or
more Internet sites on the World Wide Web (collectively the “Web Site(s)”). 
Additional Web sites may be developed and implemented by Owner or Licensor
(collectively the “Planned Web Sites”).  The purposes of the Web Site(s) and the
Planned Web Sites (the “Web Site Purposes”) include (i) providing potential
retail consumers of Ashley Products the opportunity to review all products
contained within the term “Ashley Products” as it is defined in this Agreement;
(ii) providing potential consumers of Ashley Products with information
concerning retail stores near their home, where they can view and purchase the
Ashley Products in which they are interested; (iii) providing answers to
questions asked by retail consumers concerning current availability of Ashley
Products, the availability and coverage of warranties, and other relevant
questions relating to consumer satisfaction, and the sale and distribution of
Ashley Products; and (iv) providing a method of business-to-business
communication between Owner and Licensee and between Licensor and Licensee.  To
achieve the Web Site Purposes, Licensee will be given the opportunity to
participate on the Web Site(s) or Planned Web Sites or both during the Term, at
its own expense and according to policies, procedures, guidelines, and rules as
established by Owner or Licensor from time to time, pertaining to the content
and operation of the Web Site(s) or Planned Web Sites or both.  Licensor retains
all rights relating to the Web Site(s) and the Planned Web Sites, including the
right to alter or terminate the use of such media. 

 

B.        Product Information, Sales and Delivery System.  It is understood and
agreed that Licensor or Owner, acting individually or collectively, may
establish, from time to time and in the sole and exclusive judgment of Licensor
and Owner, policies, procedures, guidelines, and rules for the sale and
distribution of Ashley Products using the Internet, other on-line communication
systems or networks, or any electronic data exchange system, and at retail
prices determined by Owner (the “Product Information, Sales and Delivery
System,” hereinafter the “PISAD System”).   While the PISAD System may utilize
the Web Site(s) and the Planned Web Sites, the PISAD System is separate and
distinct from the Web Site(s) and Planned Web Sites.  Licensor retains all
rights relating to the PISAD System, including the right to alter or terminate
its use.  Owner will use the PISAD System to sell Ashley Products, at retail
prices determined by Owner, in the Licensed Territory and may or may not request
Licensee to provide delivery and other services to customers in or within a
reasonable distance of the Licensed Territory; provided that, prior to Owner
requesting Licensee to provide delivery or other services, Owner and Licensee
agree on the amount Owner will pay Licensee to reimburse Licensee for those
reasonable costs that are directly related to the delivery and other services
Licensee is being requested to provide.  Notwithstanding the foregoing, Owner
may provide delivery and other services to customers in the Licensed Territory
who purchase or have purchased Ashley Products.

 

--------------------------------------------------------------------------------

 

 

 

17.           NO ASSURANCES.  Licensee acknowledges and agrees that Licensor’s
acceptance of the Authorized Location shall not be deemed as constituting a
guarantee, recommendation, warranty, representation, or assurance by Licensor
that the Authorized Location is capable of supporting a successful retail
furniture store. 

 

18.           APPEARANCE OF LICENSED BUSINESS.  The interior and exterior décor
and visual image of the Retail Store, including signage, must be created and
maintained in accordance with the HomeStore Concept and all requirements set
forth in the HomeStore Manual.  Additionally, the equipment, fixtures,
furnishings, and signage at the Authorized Location as well as the design,
appearance, size, and layout of the Retail Store must be created and maintained
in accordance with the HomeStore Concept and all requirements set forth in the
HomeStore Manual.  Licensor’s determination of whether Licensee is, at any time,
in compliance with the requirements contained in this paragraph will be
conclusive and binding on the parties to this Agreement.

 

In performing construction work, renovation, remodeling, or repair to the Retail
Store, Warehouse, or any part of the premises occupied by the Licensed Business,
Licensee will comply with all federal, state and local laws, ordinances, rules,
regulations, building codes, licenses, permits, and all other legal and
regulatory requirements (hereinafter collectively called the “Laws”).

 

Licensee will immediately notify Licensor upon Licensee’s receiving any
complaint, claim, or other notice alleging a failure by Licensee to comply with
any one or more of the Laws.

 

19.           LICENSOR’S RIGHT OF INSPECTION. Licensor and its authorized agents
will have the right to enter the Licensed Business at all reasonable times for
the purpose of inspecting the conditions, types, quantities, and displays of
Trademark Product Line Inventory on hand, the condition, upkeep and repair of
the premises and equipment, the quality of customer service rendered, the
general manner or method of operating the Licensed Business, Licensee’s books
and records, Licensee’s use of the Marks and Licensee’s compliance with the
terms and conditions of this Agreement and the HomeStore Manual. If Licensor
determines that Licensee has failed to operate its Licensed Business in
accordance with the terms and conditions of this Agreement and the HomeStore
Manual, Licensor will notify Licensee in accordance with Section 27(M).

 

20.           ALTERATION OF ASHLEY PRODUCTS AND NAMES.  Licensee will not make
any alterations to, or modifications of, any Ashley Products sold by it.  In
addition, all Ashley Products will be advertised and sold only under such Marks
or other names and designations as Licensor or Owner specify from time to time,
in writing.  Unless otherwise authorized by Licensor in writing, Licensee will
not promote, advertise, or sell any Accessories using all or any portion of any
name, trademark, or other identifications identifying the manufacturer thereof. 

 

21.           WARRANTY OF ASHLEY PRODUCTS.  Licensor makes no warranties or
representations, whether express or implied, with respect to the Trademark
Product Line Inventory items except such warranty as shall from time to time be
Owner’s or the other manufacturer’s standard warranty with respect to each
Trademark Product Line Inventory item in question.  At the time each Trademark
Product Line Inventory item is delivered to Licensee, Owner or the other
manufacturer shall be deemed to have warranted each Trademark Product Line
Inventory item in the manner and to the extent set forth in Owner’s or the other
manufacturer’s warranty applicable thereto.  In connection with each sale of a
Trademark Product Line Inventory item, Licensee will pass Owner’s or the other
manufacturer’s warranty on to Licensee’s customers.  Licensee agrees to make no
other promise, representation, or warranty of any kind or character whatsoever,
express or implied, with respect to a Trademark Product Line Inventory item
except Owner’s or the other manufacturer’s warranty applicable thereto. 
Licensor and Owner will have no liability or obligation to Licensee or any other
person that arises directly or indirectly from additional promises,
representations, or warranties made by Licensee or any employee or agent of
Licensee, that extend, enhance, or modify any warranty given by Owner for Ashley
Products.  In this regard, Licensee will defend, indemnify, and hold Licensor
and Owner harmless from any and all claims, demands, proceedings, or actions of
any kind or character arising in any manner whatsoever from any additional
promise, representation, or warranty made by Licensee or any agent or employee
of Licensee.  UNDER NO CIRCUMSTANCES SHALL LICENSOR OR OWNER BE LIABLE IN ANY
MANNER WHATSOEVER FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES SUSTAINED BY
LICENSEE DUE TO ANY DEFECT IN, OR FAILURE OF QUALITY OF, ANY TRADEMARK PRODUCT
LINE INVENTORY ITEM.  Licensee further acknowledges and agrees that Owner’s or
the other manufacturer’s liability under its warranties is conditioned upon
Owner or the other manufacturer being provided with such information as it may
request in order to determine to its satisfaction that a breach of warranty has
occurred, which may include, among other things, return of the allegedly
defective item to Owner or the other manufacturer for its inspection.  THE
WARRANTIES DESCRIBED HEREIN SHALL BE THE ONLY WARRANTIES MADE BY OWNER AND OTHER
MANUFACTURERS WITH RESPECT TO THEIR PRODUCTS AND SHALL BE EXPRESSLY IN LIEU OF
ALL OTHER WARRANTIES EXPRESSED OR IMPLIED, INCLUDING ANY AND ALL OTHER
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NON-INFRINGEMENT OTHERWISE IMPLIED BY LAW.  OWNER HAS EXPRESSLY RESERVED THE
RIGHT TO CHANGE, AMEND OR ABOLISH ANY WARRANTIES IT MAY FROM TIME TO TIME MAKE
WITH RESPECT TO ANY ASHLEY PRODUCT. 

 

--------------------------------------------------------------------------------

 

 

 

22.           PERFORMANCE OF WARRANTY WORK. Licensee will, as requested by
Owner, perform all warranty service work that has been pre-approved by Owner and
is covered by Owner’s standard warranty on Ashley Products.  Licensee will
follow the procedures established by Owner when providing or performing warranty
service work on Ashley Products and in dealing with customer warranty claims. 
Licensee acknowledges that Owner will only reimburse Licensee for costs or
charges, that have been pre-approved by Owner, which Licensee incurs in
performing warranty work covered by Owner’s standard warranty for Ashley
Products. 

 

23.           ADVERTISING.

 

A.            Advertising Campaigns.  During the Term, Licensor and Owner may
initiate advertising campaigns to promote the sale of Ashley Products.
Licensee’s participation in these advertising campaigns is optional.  If
Licensee elects to participate in advertising campaigns initiated by Licensor or
Owner, Licensee will be solely and exclusively responsible for obtaining and
preparing all advertisements and advertising materials, and for all costs
Licensee incurs by participating in these advertising campaigns. 
Notwithstanding the foregoing, with respect to any such advertising campaign,
Licensor or Owner may, but will not be obligated to, assist Licensee by
providing advertisements or advertising materials, at no cost to Licensee, to be
used in connection with the advertising campaign.

 

B.            Licensee’s Advertising. Licensee will regularly advertise and
actively promote the Licensed Business and the sale of Ashley Products during
the Term.  All such advertising and promotion will be planned, designed,
programmed, or distributed by Licensee and Licensee will be solely and
exclusively responsible for all content, costs and expenses associated
therewith.  Any payments for said costs and expenses will be paid to third
parties and not to Licensor or Owner.  Licensee agrees to obtain Licensor’s
prior written approval of Licensee’s use of one or more of the Marks in any
advertising or other promotional material not developed by Owner or Licensor. 

 

24.           REPORTS.  Licensee, at its expense, will submit to Licensor within
forty-five (45) days after the end of each fiscal quarter, financial reports,
including balance sheets and income statements, with respect to the preceding
fiscal quarter in the form and content required by Licensor.  Licensee will also
submit to Licensor within ninety (90) days after the end of Licensee’s fiscal
year, an income statement for the fiscal year and a balance sheet for the last
date of the year, all prepared in accordance with generally accepted accounting
principles.  Upon Licensor’s request, the annual statements will be prepared and
reviewed by an independent certified public accountant, properly and accurately
reflecting Licensee’s results of operation and financial condition for the
period and at the date indicated therein.  Licensor reserves the right to
require Licensee to submit, on a consistent basis, certified financial
statements, prepared in accordance with generally accepted accounting
principles.  Licensee will prepare and submit, to Licensor, any additional
reports requested by Licensor during the Term. 

 

25.           PERSONAL GUARANTEES. Principal Owner must be a Personal
Guarantor.  Personal Guarantor acknowledges and agrees that it is directly
responsible and liable for all obligations, responsibilities, liabilities,
covenants, and agreements of Licensee under this Agreement or otherwise arising
out of, or in connection with, the operation of the Licensed Business
(collectively, “Licensee Obligations”) regardless of whether the term “Personal
Guarantor” is specifically referenced in this Agreement in connection with a
Licensee Obligation.  Personal Guarantor will sign (i) the personal guaranty
form attached to this Agreement, (ii) the continuing guaranty form attached to
this Agreement, or (iii) if Licensor requires a different personal guaranty or
continuing guaranty form, the personal guaranty or continuing guaranty form then
required by Licensor.

 

26.           INSURANCE.  Licensee will procure at its own expense and maintain
in full force and effect during the Term, insurance policies protecting
Licensee, Licensor, Owner, their Affiliates, and their, officers, directors,
shareholders, partners, members, agents, and employees, against any loss,
liability, damages for bodily injury, property damage, personal injury, and all
expenses whatsoever arising from or occurring upon or arising directly or
indirectly from the operation of the Licensed Business.  Licensor and Owner will
be named as additional named insureds in the policies obtained by Licensee to
insure the operation of the Licensed Business at the Authorized Location.  The
policies will be purchased by Licensee no later than the Effective Date.  The
policies will be issued by insurance companies satisfactory to Licensor in
accordance with standards and specifications set forth in the HomeStore Manual
or otherwise in writing, and will include at a minimum, the following coverages
(except as additional coverage and higher policy limits may reasonably be
specified for all licensees, from time to time, by Licensor in the HomeStore
Manual or otherwise in writing):

 

(i)            Commercial Liability Insurance including premises liability,
products liability, and contractual liability for bodily injury, property
damage, and personal injury coverages, with a per occurrence limit of at least
one million dollars ($1,000,000), a products/completed operations aggregate
limit of at least one million dollars ($1,000,000) and a general aggregate limit
of at least two million dollars ($2,000,000); 

 

(ii)           Automobile Liability Insurance covering all owned, hired and
non-owned vehicles, for bodily injury, property damage,  uninsured motorists and
underinsured motorists coverages, with a combined single limit of at least one
million dollars ($1,000,000) for any one loss or accident; and 

 

--------------------------------------------------------------------------------

 

 

(iii)          Workers’ Compensation and Employer’s Liability Insurance, as well
as all other insurance as may be required by statute or rule of the state in
which the Licensed Business is located and operated.

 

The insurance afforded by the policy or policies respecting liability will not
be limited in any way by reason of any insurance maintained by Licensor or
Owner.  A certificate of insurance showing compliance with the foregoing
requirements will be furnished by Licensee to Licensor within thirty (30) days
of the Effective Date.  The certificate will state that said policy or policies
will not be canceled, nonrenewed, or materially altered without at least thirty
(30) days’ prior written notice to Licensor and will reflect proof of payment of
premiums.  Maintenance of the insurance and the performance by Licensee of the
obligations under this Section 26 will not relieve Licensee of liability under
the indemnity provision set forth in Section 36.  Licensor may modify the
minimum limits required above from time to time, as conditions require, by
written notice to Licensee.  Should Licensee not procure and maintain the
insurance coverages as required by this Agreement, Licensor will have the right
and authority (without, however, any obligation) to procure the above-referenced
insurance coverages immediately and to charge the cost of procuring the
insurance to Licensee.  The cost of procuring the insurance will be payable by
Licensee immediately upon notice.

 

27.           DEFAULT.  The occurrence of any one or more of the following
events shall constitute an event of default (“Event of Default”):

 

A.        Licensee becomes insolvent or generally does not pay its debts as they
mature or applies for, consents to, or acquiesces in the appointment of a
custodian, trustee or receiver of Licensee or for real or personal property used
by Licensee in the Licensed Business or, in the absence of such application,
consent, or acquiescence, a custodian, trustee, or receiver is appointed for
Licensee or for any real or personal property used in the Licensed Business and
is not discharged within sixty (60) days;

 

B.        Any bankruptcy, reorganization, debt arrangement, or other proceeding
under any bankruptcy or insolvency law is instituted against Licensee, has been
consented to or acquiesced in by Licensee, or remains undismissed for sixty (60)
days, or an order for relief has been entered against Licensee, or Licensee
takes any action to approve institution of, or acquiescence in, such a
proceeding;

 

C.        Any dissolution or liquidation proceeding is instituted by or against
Licensee and, if instituted against Licensee, is consented to or acquiesced in
by Licensee or remains for sixty (60) days undismissed, or Licensee takes any
action to approve the institution of, or acquiescence in, such a proceeding;

 

D.        Licensee misuses or makes an unauthorized use of one or more of the
Marks or commits any act that, in the judgment of Owner or Licensor, impairs or
detracts from any one or more of the Marks or the goodwill associated with any
of the Marks;

 

E.        Licensee abandons the Licensed Business or fails or refuses to keep
the Licensed Business open for business during those business days when other
furniture and retail stores within a 50-mile radius of the Licensed Business are
open for business;

 

F.        Any representation or warranty made by Licensee herein or in any
agreement, certificate, financial statement, or other statement furnished to
Licensor proves to be false or misleading in any material respect as of the date
on which the same was made;

 

G.        Licensee fails to pay when due, all amounts due Licensor, Owner, or
Ashley Distribution Services, Ltd.;

 

H.        Licensee fails to pay when due, any amounts due any third party with
which Licensee does business or any federal, state or municipal government
(including all applicable federal and state taxes), unless (i) Licensee contests
in good faith, by appropriate proceedings promptly initiated and diligently
conducted, the validity of the tax or other amounts claimed due and (ii) creates
reserves or other provisions that are required by generally accepted accounting
principals;

 

I.        Licensee fails to comply with Sections 30 or 36;

 

J.        A judgment or judgments for the payment of money in excess of $10,000
in the aggregate is rendered against Licensee and such judgment or judgments
remain unsatisfied, unstayed and unbonded for a period of sixty (60) days after
the date such judgment or orders are required to be paid;

 

K.        Principal Owner, Licensee or any of Licensee’s supervisors, managers,
directors, or officers is convicted of, or pleads guilty or no contest to, (i) a
charge of violating any law relating to any Licensed Business, or (ii) any
felony that, in the judgment of Owner or Licensor, impairs or detracts from any
one or more of the Marks, the goodwill associated with any of the Marks or any
Licensed Business;

 

L.        Licensee or Principal Owner willfully deceives customers relative to
the source, nature or quality of goods sold; or

 

--------------------------------------------------------------------------------

 

 

M.        Licensee fails to comply with any agreement, covenant, condition,
provision, or term contained in this Agreement or the HomeStore Manual (and such
failure does not constitute an Event of Default under any of the other
provisions of this Section 27) and such failure continues for thirty (30)
calendar days after notice thereof shall have been given by Licensor or Owner to
Licensee, provided, however, that if any such non-compliance cannot, with
diligence, be cured within such thirty (30) day period, and if Licensee has
proceeded with diligence and continues to proceed with diligence to cure such
default, the time permitted under this subparagraph (M) will be extended as
required to cure such default with diligence, but in no event shall such
extension exceed an additional fifteen (15) days.

 

28.           REMEDIES.  If any Event of Default described in Section 27 shall
occur, Licensor shall have the right to immediately terminate this Agreement. 
Upon Licensor’s termination of this Agreement, all of Licensee’s rights and
privileges under this Agreement, including but not limited to Licensee’s rights
to (i) use the Marks, (ii) operate the Licensed Business, (iii) participate in
the Web Site(s) or Planned Web Sites or both, and (iv) participate in any
Internet program established by Licensor or Owner, shall be immediately
terminated.

 

At the end of the Term or upon Licensor’s termination of this Agreement,
whichever occurs first, Licensee shall immediately perform all of its
obligations under Section 32.

 

The parties acknowledge that if Licensee fails or refuses to fully and timely
perform any term, condition, covenant, or obligation to be performed by it under
this Agreement (herein collectively called “Licensee Breach”), that Licensor and
Owner will suffer irreparable harm that cannot be adequately compensated in
damages in an action of law.  Therefore, in the event of a Licensee Breach,
Licensor will be entitled, without proof of damages, to immediate injunctive
relief (including, but not limited to, a temporary restraining order, temporary
injunction and permanent injunction, all without bond), restraining Licensee
from committing or continuing to commit a Licensee Breach.  Notwithstanding
anything contained herein to the contrary, this Section will not be construed to
limit Licensor’s rights to pursue any other remedy or relief available under
this Agreement or otherwise available.  Licensee further agrees that Licensor’s
pursuit of any remedy under this Agreement or otherwise available will not
constitute an election of remedies by Licensor, and Licensor will be allowed to
split its claims against Licensee, both legal and equitable, in separate and
cumulative actions.   Therefore, Licensee agrees that Licensor’s right to an
injunction will not limit Licensor’s rights to any other remedies, including
damages.  Furthermore, Licensee agrees that if Licensor prevails in any suit or
proceeding to enforce its rights under this Agreement, then Licensee will
indemnify Licensor for all expenses incurred by Licensor in such suit or
proceeding, including reasonable attorneys’ fees

 

29.           INJUNCTIVE RELIEF.  If Licensee breaches or threatens to breach
any provision of this Agreement, Licensor or Owner will be entitled to an
injunction, without bond, in accordance with Section 39(G).

 

30.           ASSIGNMENT.  Licensee will not assign, transfer, mortgage,
encumber, lease, or sublicense this Agreement, the right to use the Marks, or
any interest in the Marks, or allow anyone not a party to this Agreement to use
the Marks, without the prior written consent of Licensor.  Any assignment in
contravention of this Section 30 will be void.  Any assignment without
Licensor’s consent will constitute a default under this Agreement and will
confer no rights or interest under this Agreement to any other party.  Licensor
has the right, without limitation, to condition any consent to a transfer
proposed by Licensee upon: (i) the proposed assignee’s satisfaction, in
Licensor’s sole judgment, of such financial, training and business experience
(including relevant experience in the operation of one or more retail furniture
stores) requirements as established from time to time by Licensor; (ii)
Licensee’s full satisfaction of all of Licensee’s monetary obligations to
Licensor and/or Owner; and (iii) Licensee, Personal Guarantor(s) and all persons
or entities having any ownership in Licensee signing a document, in the form and
content prescribed by Licensor, releasing Licensor, Owner, Ashley Distribution
Services, Ltd., and their subsidiaries and affiliates (herein collectively
called the “Released Parties”), as well as the Released Parties’ officers,
directors, and employees, from any and all claims, causes of action, demands,
damages and liabilities of any kind, nature or description whatsoever, known or
unknown, that Licensee or Personal Guarantor(s) may have as of the date said
release is signed, against the Released Parties or any of the Released Parties’
officers, directors or employees.  Licensor reserves the right to assign or
transfer unilaterally its interest in this Agreement, including all rights and
obligations arising hereunder, without Licensee’s approval or consent.  Any
assignment or transfer by Licensor will inure to the benefit of Licensor’s
successors and assigns.  Licensor will provide Licensee with written notice of
any such assignment or transfer. 

 

31.           RENEWAL.  Licensee shall have no right to renew this Agreement
upon expiration of the Term.  However, upon expiration of the Term, if Licensee
has not previously entered into, renewed, or extended any agreements that permit
Licensee to use the Marks and HomeStore Concept beyond the first term of
Licensee and Licensor’s original agreement licensing the Marks and HomeStore
Concept, then Licensee will have the right to enter into Licensor’s then-current
form of a non-exclusive, limited sublicense or other agreement authorizing the
use of the Marks and the HomeStore Concept at the Authorized Location for a term
of sixty (60) months (the “New Agreement”), commencing immediately following
expiration of the Term,  provided Licensee has fulfilled, to Licensor’s
satisfaction, each of the following conditions precedent before the end of the
Term:

 

A.    Licensee gives Licensor written notice of Licensee’s intent to enter into
the New Agreement at least twelve (12) months but no more than fifteen (15)
months before the end of the Term;

 

--------------------------------------------------------------------------------

 

 

 

B.    Licensee signs the following documents within thirty (30) days after their
delivery to Licensee: (i) the New Agreement and (ii) all other agreements, legal
instruments and documents then used by Licensor to grant the sublicense referred
to herein.   The New Agreement, other agreements, legal instruments and
documents referred to herein, may vary materially from this Agreement and other
agreements, legal instruments and documents currently in use by Licensor.  The
relationship between Licensor and Licensee during the term of New Agreement will
be controlled by the terms and conditions of the New Agreement, except that any
renewal provisions in the New Agreement and in any other agreements, legal
instruments and documents will not apply, and Licensee shall have no right to
renew or extend its sublicense following the expiration or termination of the
New Agreement;

 

C.    Principal Owner executes the then-current form of personal guaranty used
by Licensor, Owner and the Affiliates of Licensor and Owner within thirty (30)
days after delivery to Licensee’s owners;

 

D.    During the Term, Licensee has complied with all of the terms and
conditions of (i) this Agreement, including but not limited to, the obligation
to pay when due all monetary obligations to Licensor, Owner, Ashley Distribution
Services, Ltd., or any third parties with whom Licensee has done business, (ii)
the HomeStore Manual, (iii) any agreements, legal instruments or documents
between Licensee and Licensor, Owner or any of Licensor’s or Owner’s respective
affiliates or subsidiaries, and (iv) any agreements, legal instruments or
documents between Licensee and Owner or between Licensee and any of Licensor’s
or Owner’s affiliates or subsidiaries;

 

E.    Licensee provides written proof to Licensor that Licensee has the legal
right to use and operate a Retail Store at the premises of the Authorized
Location during the term of the New Agreement;

 

F.    Prior to termination of the initial Term, Licensee makes, at its expense,
capital expenditures as may be necessary to remodel, modernize, redecorate,
equip and refurnish the Licensed Business so that the interior and exterior
décor, visual image, equipment, computer hardware and software, fixtures,
furnishings, and signage, as well as the design, appearance, size, and layout of
the Licensed Business meet Licensor’s approval;

 

G.    Licensee is in compliance with the then-current training requirements of
Licensor; and

 

H.    Licensee, Personal Guarantor(s) and all persons or entities having any
ownership in Licensee have signed a document, in the form and content prescribed
by Licensor, releasing Licensor, Owner, Ashley Distribution Services, Ltd., and
their subsidiaries and affiliates (herein collectively called the “Released
Parties”), as well as the Released Parties’ officers, directors and employees,
from any and all claims, causes of action, demands, damages and liabilities of
any kind, nature or description whatsoever that Licensee or Personal
Guarantor(s) may have as of the date said release is signed, against the
Released Parties or any of the Released Parties’ officers, directors or
employees.

 

Licensor’s determination of whether Licensee has complied with the conditions
precedent contained in this Section 31 will be conclusive and binding on the
parties to this Agreement.

 

32.           LICENSEE’S OBLIGATIONS UPON EXPIRATION OR TERMINATION.  Upon
expiration or termination, this Agreement and all rights granted to Licensee
under this Agreement will immediately terminate, and

 

A.            Licensee will immediately cease to operate the Licensed Business
and will not thereafter, directly or indirectly, represent to the public or hold
itself out as a present or former licensee of Licensor or Owner;

 

B.            Licensee will immediately and permanently cease to use the Marks
and any name, service mark, or trademark confusingly similar to one or more of
the Marks;

 

C.            Licensee will immediately and permanently cease to use any
distinctive forms, slogans, signs, symbols, logos, or devices associated with
the Marks, the HomeStore Concept, Licensor or  Owner;

 

D.            Licensee will immediately and permanently remove or obliterate, at
Licensee’s expense, all signs containing any of the Marks, and/or sell to
Licensor such of the aforesaid signs as Licensor may request, at Licensee’s
original cost minus a reasonable allowance for depreciation, wear and tear, and
obsolescence;

 

E.             Licensee will cease to use and, at its expense, will (i)
immediately return to Licensor, all advertising materials, stationery, forms,
and all other materials and articles that display one or more of the Marks or
(ii) at Licensor’s request, and under Licensor’s supervision, destroy all
advertising materials, stationery, forms, and all other materials and articles
that display one or more of the Marks;

 

F.             Licensee shall immediately transfer, assign, and convey to
Licensor, or Licensor’s designee, any service mark or trademark used by Licensee
in operating the Licensed Business; 

 

--------------------------------------------------------------------------------

 

 

 

G.            Licensee will immediately return all Confidential Information
together with all copies thereof to Licensor;

 

H.            Licensee will continue to keep and maintain the confidentiality of
all Confidential Information;

 

I.              Licensee will immediately assign, transfer, and convey to
Licensor all telephone and facsimile transmission numbers used by the Licensed
Business;

 

J.             Licensee will immediately assign, transfer, and convey to
Licensor all domain names used, owned, licensed, or registered by Licensee in
connection with the Licensed Business;

 

K.            Licensee will immediately terminate participation in the Web
Site(s) and Planned Web Sites; 

 

L.             Licensee will immediately pay Owner and Licensor all sums due to
Owner and Licensor from Licensee, without set-off or diminution on account of
unliquidated claims against Licensor or Owner; and

 

M.           Licensee will immediately take all actions and execute any and all
documents, agreements and assurances as may be necessary or desirable, as
determined by Licensor in its sole discretion, to fully carry out and consummate
Licensee’s obligations under this Section 32.

 

Upon the termination or expiration of this License, and within thirty (30) days
thereafter, Licensee will permit Licensor, Owner and their respective employees
and agents to enter the Retail Store, Warehouse, and all other premises occupied
by the Licensed Business prior to the termination or expiration of this License
for the purpose of determining if Licensee has complied with the provisions
contained in this Section 32.

 

33.           LIMITATION OF LIABILITY.   Neither Licensor nor Owner will be
liable for any indirect, special or consequential damages or lost profits
arising out of or relating to this Agreement or the termination, expiration, or
nonrenewal of this Agreement.

 

34.           NOTICES.  All notices, requests, approvals, and consents and other
communications required or permitted under this Agreement will be delivered
personally or sent by (i) first class U.S. Mail, registered or certified, return
receipt requested, postage pre-paid or (ii) U.S. Express Mail, or (iii) similar,
other overnight courier service, and addressed to the parties and Owner at their
respective addresses set forth below, and such notice will be effective on
receipt.  Owner or a party may change its address for receipt of notices by
service of a notice of such change in accordance herewith:

 

If to Licensor:             Ashley HomeStores, Ltd.

                               Attn:  Charles Spang

                               One Ashley Way

                               Arcadia, WI  54612

 

With a copy to:           Kostner, Koslo & Brovold

                                Attn:  William N. Koslo

                                108 West Main Street

                                Arcadia, WI  54612

 

If to Licensee:             Hartsdale Convertibles, Inc.

                                Attn:  Harley J. Greenfield

                                419 Crossways Park Drive

                                Woodbury, New York  11797

 

If to Owner:                Ashley Furniture Industries, Inc.

                                Attn:  Todd R. Wanek

                                One Ashley Way

                                Arcadia, WI  54612

 

With a copy to:           Ashley Furniture Industries, Inc.

                                Attn:  Paulette Rippley

                                One Ashley Way


                                ARCADIA, WI  54612

 

35.           RELATIONSHIP OF PARTIES.  Licensee acknowledges that under this
Agreement Licensee is not, and should not be considered, an agent, legal
representative, joint-venturer, licensee, partner, employee, or servant of
Licensor or Owner for any purpose whatsoever, other than for the purposes
expressly set forth in this Agreement.  Licensee further recognizes that
Licensor and Owner have no fiduciary obligations to Licensee.  Licensee is an
independent contractor and not an employee of Owner or Licensor.   All people
working for Licensee will be employees of Licensee.  Licensee will be solely
responsible for all incidents of employment, including withholding and paying
income taxes, unemployment compensation taxes, and social security taxes; paying
workers’ compensation insurance premiums; and complying with all laws, rules and
regulations, including but not limited to the Fair Labor Standards Act.  No
person permitted to work under this Agreement will be an employee of Licensor or
Owner, nor will Licensor or Owner be a joint employer.  Licensee acknowledges
that its Licensed Business will be operated at its own risk.  Licensee will
identify itself only as an “Independently Owned and Operated Licensed Business”
on all documents and materials it uses, including all advertising, business
cards, letters, envelopes and other solicitation materials.  As an independent
contractor, Licensee has no authority, express or implied, to bind Licensor or
Owner in any respect whatsoever without the express written consent of Licensor
or Owner.  Therefore, Licensee is prohibited from making any telephone listing,
utility service agreement, lease for office or storage space, employment
relationship or other contractual obligation in Licensor’s or Owner’s name. 
Licensee will not provide any verbal or written warranties, representations,
terms or conditions to potential customers or purchasers of Ashley Products,
other than such warranties, representations, terms and conditions established by
Owner.

 

36.           INDEMNIFICATION AND HOLD HARMLESS.  It is understood and agreed
that Licensor and Owner will in no event assume liability for, or be deemed
liable under this Agreement as a result of any claim or judgment arising from
Licensee’s operation of the Licensed Business.  Licensee waives any and all
claims against Licensor, Owner, their Affiliates, and their officers, directors,
shareholders, partners, members, agents and employees for damages to property,

 

--------------------------------------------------------------------------------

 

 

death or injuries or damages to persons arising directly or indirectly out of
the management or operation of the Licensed Business.  Licensee will indemnify
and save Licensor, Owner, their Affiliates, and their officers, directors,
shareholders, partners, members, agents and employees harmless from any and all
damages for damage to property, death, or injury, or damage to persons, through
negligence of any party or otherwise, arising from or in connection with the
operation of the Licensed Business or with the operation, use, or occupancy of
the Authorized Location, including attorneys’ fees and costs.  Licensor, Owner,
their Affiliates, and their officers, directors, shareholders, partners,
members, agents and employees will have the absolute right (but not duty) to
defend any claim made against them that results from or arises out of the
operation of the Licensed Business or the operation, use or occupancy of the
Authorized Location.  Licensee will reimburse Licensor, Owner, their Affiliates,
and their officers, directors, shareholders, partners, members, agents and
employees for all costs reasonably incurred by them in the defense of any claims
brought against them or in any action in which Licensor, Owner, any of their
Affiliates, and their officers, directors, shareholders, partners, members,
agents and employees is named as a party, including attorneys’ fees and costs. 
All of Licensee’s obligations and covenants under this Section 36 will survive
and continue in full force and effect notwithstanding the termination,
expiration, or nonrenewal of this Agreement.

 

37.           CONFIDENTIALITY.  As between Licensor and Licensee, Licensor owns
all Confidential Information.  Licensee will make no claim and has no rights in
or to the Confidential Information other than those rights provided by this
Agreement.

 

Confidential Information will be used by Licensee for the sole purpose of
performing its obligations under this Agreement.  Licensee will divulge
Confidential Information only to persons who must have access to such
information in order to perform their responsibilities with respect to this
Agreement or the construction or operation of the Licensed Business.  Licensee
will take all action that is necessary to protect the confidentiality of
Confidential Information and will not communicate or make it available to, or
use it for the benefit of, any unauthorized persons.

 

38.           THIRD PARTY BENEFICIARY.  Licensor and Licensee acknowledge that
this Agreement is entered into for the direct and primary benefit of Owner, and,
as a third-party beneficiary to this Agreement, Owner will have the right to
enforce the provisions of this Agreement in the event of any breach or
violation, or threatened breach or violation, of this Agreement.

 

39.           MEDIATION AND MANDATORY BINDING ARBITRATION, WAIVER OF RIGHT TO
TRIAL IN COURT, ETC.  For the purposes of this Section 39, “Licensee” will be
deemed to include Licensee and Principal Owner, and “Licensor” will be deemed to
include Licensor and its affiliates and each of their  respective predecessors,
successors and/or assigns, and any partners, shareholders, officers, directors,
and/or employees of any of the foregoing.

 

Licensee and Licensor believe that it is important to resolve any disputes
amicably, quickly and professionally and to return to business as soon as
possible.  Licensee and Licensor have agreed that the provisions of this Section
39 support these mutual, objectives and, therefore, agree as follows:

 

A.            Dispute Resolution Process:  Any litigation, claim, dispute, suit,
action, controversy, or proceeding of any type including any claim in which
Licensee is acting as a “private attorney general,” suing pursuant to a
statutory claim or otherwise, between or involving Licensee and Licensor, on
whatever theory and/or facts based, and whether or not arising out of this
Agreement, (“Claim”) will be processed in the following manner, Licensee and
Licensor each expressly waiving all rights to any court proceeding, except as
expressly provided below at Section 39(G):

 

                (i)            First, discussed in a face-to-face meeting held
within thirty (30) days after either Licensee or Licensor give written notice to
the other proposing such a meeting.

 

                (ii)           Second, if not resolved, submitted to non-binding
mediation by a neutral mediator for a minimum of 4 hours before the American
Arbitration Association (“AAA”).

 

                (iii)          Third, submitted to and finally resolved by
binding arbitration with AAA and in accordance with its rules of commercial
arbitration, subject to the provisions of this Section; provided that, in any
case, arbitration may be filed prior to a face-to-face meeting and/or mediation,
with such face-to-face meeting and/or mediation to follow as quickly thereafter
as possible.    On election by any party, arbitration and/or any other remedy
allowed by this Agreement may proceed forward at the same time as mediation. 
Any award shall be final and binding on the parties hereto and any party to the
arbitration proceeding may apply to the Trempealeau County Circuit Court, State
of Wisconsin for an order confirming the award, and thereupon the Trempealeau
County Circuit Court, State of Wisconsin shall grant such an order.  Upon the
granting of such an order confirming the award, judgment may be entered in
conformity therewith in the Trempealeau County Circuit Court, State of
Wisconsin.

 

B.            Confidentiality:  The parties to any meeting/mediation/arbitration
will sign confidentiality agreements, excepting only public disclosures and
filings as are required by law.

 

--------------------------------------------------------------------------------

 

 

 

C.            Location/Venue:  Any mediation/arbitration proceedings shall be
conducted in Trempealeau County, Wisconsin, and judgment upon any award, which
may include an award of damages, may be entered thereon by the Trempealeau
County Circuit Court, State of Wisconsin; provided that if any court determines
that this provision is unenforceable for any reason, mediation/arbitration will
be conducted at a location near Licensee’s principal place of business.   
Nothing contained herein shall in any way deprive the parties of any right to
obtain injunctive relief or other relief set forth in Section 39(G). The parties
agree that the exclusive venue for all proceedings seeking to enforce this
arbitration provision and the exclusive venue for all proceedings seeking
injunctive relief to prevent violations of this Agreement shall be the Circuit
Court for Trempealeau County, Wisconsin, provided that if any court determines
that this provision is unenforceable for any reason, mediation/arbitration will
be conducted at a location near Licensee’s principal place of business.  The
parties to this Agreement hereby consent to the personal jurisdiction of the
courts described herein.

 

D.            Arbitration Authority:  Any arbitration will be conducted by a
neutral arbitrator, who shall be appointed within twenty (20) days of the filing
of any demand for mediation/arbitration.   Any arbitration hearing shall be held
within one hundred twenty (120) days of the applicable appointment.  
Arbitrators in any proceeding under this Section  will apply all applicable law,
and a failure to apply the applicable law in accord with Section 39(I), below,
will be deemed an act in excess of authority.  The arbitrator will decide any
questions relating in any way to the parties’ agreement (or claimed agreement)
to arbitrate, including but not limited to applicability, subject matter,
timeliness, scope, remedies, claimed unconscionability and any alleged fraud in
the inducement.  The subpoena powers of the arbitrator with respect to witnesses
to appear at the arbitration proceeding will not be subject to any geographical
limitation.

 

E.             Compulsory Counter-claims:  Each participant must submit or file
any claim which would constitute a compulsory counter-claim (as defined by the
applicable rule under the Federal Rules of Civil Procedure) within the same
proceeding as the claim to which it relates.  Any such Claim which is not
submitted or filed in such proceeding will be forever barred.  In no event may
offers and/or other communications made in connection with, or related in any
way to, mediation, possible settlement or other resolution of a dispute be
admitted into evidence or otherwise used in any arbitration or other proceeding,
and any arbitration award in violation of this provision will be vacated by the
applicable court, as provided in Section 39(C), above.

 

F.             Fees and Costs:  Each party will pay their own costs and
expenses, including attorneys’ fees, deposition costs, expert witness fees,
investigation costs, accounting fees, filing fees, mediator/arbitrator fees, and
travel expenses incurred in any mediation, arbitration or court proceeding
arising under, out of, in connection with, or in relation to this Agreement or
the Licensed Businesses conducted hereunder, except as provided in Sections
39(H) and (I), below.

 

G.            Disputes Not Subject to the Mediation/Arbitration Process:
Licensee recognizes that the Licensed Businesses operated by Licensee are among
a number of licensed businesses identified by the Marks and similarly situated
and selling to the public similar products, and hence the failure on the part of
a single licensee to comply with the terms of its agreement could cause
irreparable damage to Licensor, Owner, and/or to some or all other licensees of
Licensor. Therefore, notwithstanding anything contained herein to the contrary,
it is mutually agreed that this Agreement shall not prevent a party from
obtaining injunctive relief, and in the event of a breach or threatened breach
of any of the terms of this Agreement by Licensee, including but not limited to
the trademark usage provisions of Section 9 or the confidentiality provision
contained in Section 37 or of any confidentiality agreement executed pursuant to
this Agreement by any employee of Licensee’s, Licensor shall forthwith be
entitled to immediate injunctive relief by a court or by arbitration (including,
but not limited to, a temporary restraining order and temporary injunction, all
without bond) restraining such breach and/or to a decree of specific
performance, without showing or proving any actual damage, together with
recovery of reasonable attorneys’ fees and other costs incurred in obtaining
said equitable relief, until such time as a final and binding determination is
made by the arbitrators.  The foregoing equitable remedies shall be in addition
to, and not in lieu of, all other remedies or rights which the parties might
otherwise have by virtue of any breach of this Agreement by the other party, and
Licensee further agrees that Licensor’s pursuit of any remedy under this
Agreement or otherwise available will not constitute an election of remedies by
Licensor, and Licensor will be allowed to split Licensor‘s claims against
Licensee both legal and equitable, in separate and cumulative actions. The
Circuit Court for Trempealeau County, Wisconsin, shall have exclusive
jurisdiction to prevent violations of this Agreement, and Licensee and Principal
Owner hereby consent to the personal jurisdiction of the Trempealeau County
Circuit Court for the State of Wisconsin.

               

H.            Limitations on Damages and/or Remedies, Waiver of Punitive
Damages:  Any arbitration award may include any of the remedies provided in this
Agreement, including the following:

 

 

--------------------------------------------------------------------------------

 

 

(i)            Whether either party has breached or in any manner violated any
of the terms of the Agreement.

 

(ii)           Appropriate compensatory damages or attorneys' fees to be paid by
either of the parties.

 

Notwithstanding the foregoing, neither  Licensee, Principal Owner, nor Licensor
shall be awarded any indirect, special or consequential damages, punitive
damages, or lost profits arising out of or relating to any Claim.  The award
shall include interest at the annual rate of 7.75% on the amount determined to
be due to a prevailing party, computed from the date of the breach or
violation. 

 

I.              Choice of Laws:  Arbitrators shall apply Wisconsin law to any
Claim hereunder and in rendering any award.  All arbitration proceedings shall
be conducted in Trempealeau County, Wisconsin, except as expressly provided in
Section 39(C), above.  If any party files any legal proceeding or any proceeding
to arbitrate in any state or county other than Trempealeau County, Wisconsin or
other than as permitted under in Section 39(C), above, that party shall be
obligated to pay all actual costs and all actual attorneys' fees incurred by the
other party in all litigation or arbitration initiated outside of Trempealeau
County, Wisconsin.

 

J.             Licensee’s and Our Intentions:  Licensee and Licensor mutually
agree and have expressly had a meeting of the minds that, notwithstanding any
contrary provisions of state, provincial or other law:

 

(i)            All issues relating to arbitration and/or the enforcement of
arbitration-related provisions of this Agreement will be decided by the
arbitrator (including all Claims that any terms were procured by fraud or
similar means) and governed only by the Federal Arbitration Act (9 U.S.C. § 1 et
seq.); 

 

(ii)           Licensee and Licensor intend to rely on federal preemption under
the Federal Arbitration Act (9 U.S.C. § 1 et seq.) and, as a result, the
applicable dispute resolution provisions of this Agreement will be enforced only
according to the Federal Arbitration Act’s terms; and

 

(iii)          Licensee and Licensor each knowingly waive all rights to a court
trial and select arbitration as the sole means to resolve disputes, except as
expressly provided in Section 39(G),understanding that arbitration may be less
formal than a court or jury trial, may use different rules of procedure and
evidence and that appeal is generally less available, and that the fees and
costs associated with mediation and/or arbitration may be substantially greater
than in civil litigation, but still strongly preferring mediation and/or
arbitration as provided in this Agreement.

 

K.            Venue:  This Agreement shall be governed by and construed
exclusively in accordance with the laws of the State of Wisconsin, except that
Licensor and Licensee acknowledge and agree that (i) Licensee is not a “dealer”
under Wis. Stat. §135.02(2); (ii) the subject matter of this Agreement does not
constitute a “dealership” situated in the State of Wisconsin for purposes of
Wis. Stat. §135.02(2) and (3); and (iii) the Wisconsin Fair Dealership Law does
not apply to this Agreement.  In support of the non-applicability of the
Wisconsin Fair Dealership Law, Licensee warrants and represents that (i) it is
not situated in the State of Wisconsin, (ii) all of its sales of the Trademark
Product Line Inventory and other goods will be outside the State of Wisconsin,
(iii) title to all of the Trademark Product Line Inventory and other goods
Licensee sells will pass outside of the State of Wisconsin, and (iv) Licensee
will not provide any services within the State of Wisconsin.  The Licensee
further warrants and represents that its Licensed Territory is located outside
the State of Wisconsin. 

 

Without in any way limiting or modifying the parties’ intentions and obligations
regarding the dispute resolution process contained in Section 39(A), each party
irrevocably submits to the jurisdiction of the Trempealeau County Circuit Court
for the State of Wisconsin and agrees that all legal proceedings arising
directly or indirectly under this Agreement and  the license relationship
created hereby will be tried in the Trempealeau County Circuit Court by a judge
without a jury.  Each party waives any right to a jury trial in any such
proceedings.  Licensee hereby consents to the personal jurisdiction of the
Trempealeau County Circuit Court for the State of Wisconsin.

 

40.           SURVIVAL.  Licensee’s covenants contained in Section 9 and all of
Sections 21, 25, 28, 29, 30, 32, 36, 37, 38, 39, 40, 41 and any other provisions
of this Agreement which by their very nature are intended to survive the
termination or expiration of this Agreement will survive the termination or
expiration of this Agreement and will inure to the benefit of and be binding
upon the parties hereto.

 

--------------------------------------------------------------------------------

 

 

41.           INTERPRETATION. 

 

A.            The section headings are for reference and convenience only and
will not be considered in the interpretation of this Agreement. 

 

B.            If any provision of this Agreement is held by a court of competent
jurisdiction to be contrary to law, then the Agreement will be interpreted and
enforced as if all completely invalid or unenforceable provisions were not
contained herein and partially valid and enforceable provisions will be enforced
to the extent valid and enforceable.

 

C.            The terms “include,” “including,” and similar terms will be
construed as if followed by the phrase “without being limited to.”

 

D.            The terms “will” and “shall” are to be construed as obligatory.

 

E.             All Exhibits referred to in this Agreement are incorporated
herein by reference.

 

F.             No delay or omission by either party to exercise any right or
power it has under this Agreement will impair or be construed as a waiver of
such right or power.  A waiver by any party of any breach or covenant will not
be construed to be a waiver of any succeeding breach or any other covenant.  All
waivers must be in writing and signed by the party waiving its rights. 

 

G.            This Agreement and any Addenda executed in connection with this
Agreement constitutes and contains the entire agreement and understanding of the
parties.  There are no representations, undertakings, agreements, terms, or
conditions not contained or referred to herein.  This Agreement supersedes and
extinguishes any prior written agreement between the parties or any of them
relating to the Licensed Business, provided that it will not release or
extinguish any debt, obligation or liability of Licensee to Licensor or Owner
accruedprior to the execution of this Agreement, nor cancel any credit owed by
Licensor or Owner to Licensee at that time.

 

H.            No amendment to, or change, waiver or discharge of, any provision
of this Agreement will be valid unless in writing and signed by an authorized
representative of the party against which such amendment, change, waiver or
discharge is sought to be enforced. 

I.              The Recitals are hereby incorporated in this Agreement,
constitute a part of this Agreement, and are made a part of this Agreement as
fully and completely as if set out herein in their entireties.

 

J.             Subject to the terms of Section 30, the provisions of this
Agreement will be binding upon and inure to the benefit of each of the parties
and their respective successors and assigns.

 

42.           ACKNOWLEDGMENT.  This Agreement defines trademark controls
designed solely to protect Owner’s legal rights in the Marks under state and
federal trademark laws.  It is expressly understood and agreed that the Licensed
Business is operated independently by Licensee in accordance with Licensee’s
sole business judgment.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.


ASHLEY HOMESTORES, LTD.

 

 

By:                                                                                         

                Todd R. Wanek

                Its President

Address:    Attn:  Todd R. Wanek

                One Ashley Way

                Arcadia, Wisconsin 54612

 

 

LICENSEE

 

By:                                                                                         

                Harley J. Greenfield

                Its CEO

Address:    Attn: Harley J. Greenfield

                419 Crossways Park Drive

                Woodbury, New York  11797

 

The undersigned Principal Owner hereby agrees to be bound by the terms and
conditions of this Agreement, including but not limited to all representations
and warranties contained therein.

 

 

JENNIFER CONVERTIBLES, INC.

 

By:____________________________________________

                Harley J. Greenfield

                Its CEO

 

 

 

--------------------------------------------------------------------------------

 

 




EXHIBIT A:  LICENSED TERRITORY

 

As defined in Section 1(J) of the Trademark Usage Agreement, subject to the
terms and conditions of the Trademark Usage Agreement, Licensee’s Licensed
Territory is identified as follows:

 

The City of Carle Place in the State of New York

 

 

Licensor:                                                                                               
Licensee:

 

 

By: _____________________________________                   By:
_____________________________________

                Todd R.
Wanek                                                                                   
Harley J. Greenfield

                Its
President                                                                                         
Its CEO


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 





EXHIBIT B: THE MARKS


 


 

 


REGISTERED TRADEMARKS:


 


            “ASHLEY
HOMESTORES”                                                         REG. NO.
2,231,864


 


            “ASHLEY FURNITURE HOMESTORE” AND DESIGN                      REG.
NO. 2,449,045


 


            “ASHLEY FURNITURE HOMESTORE”                                       
REG. NO. 2,680,466


 


            “YOU’RE GONNA LOVE THIS PLACE”                                      
REG. NO. 2,681,280


 


 


TRADEMARKS WITH REGISTRATION PENDING:


 


            “IN STYLE. IN
REACH.”                                                             SER. NO.
76/649,101


 


 


 


 

 

 

 

--------------------------------------------------------------------------------

 





EXHIBIT C:  SEPARATE WAREHOUSE LOCATION AND REQUIREMENTS


 


 


                A WAREHOUSE HAVING A MINIMUM OF 16,000SQUARE FEET AND FIVE
(5)DOCK DOORS SHALL BE KEPT AND MAINTAINED BY LICENSEE, DURING THE TERM OF THIS
AGREEMENT.  THE WAREHOUSE SPACE SHALL BE LOCATED AT A SITE APPROVED BY LICENSOR,
WHOSE CONSENT SHALL NOT BE UNREASONABLY WITHHELD (“APPROVED LOCATION”), AND
SHALL BE USED FOR THE PURPOSE OF RECEIVING, STORING, AND DELIVERING THE
TRADEMARK PRODUCT LINE INVENTORY FOR THE LICENSED BUSINESS AND TO ALLOW RETAIL
CUSTOMERS OF LICENSEE THE ABILITY TO PICK UP AND RETURN GOODS PURCHASED FROM THE
LICENSED BUSINESS.  LICENSEE WILL NOT (I) REDUCE THE AMOUNT OF SQUARE FOOTAGE OR
DOCK DOORS, OR (II) RELOCATE OR MOVE THE WAREHOUSE FROM THE APPROVED LOCATION,
WITHOUT LICENSOR’S PRIOR WRITTEN APPROVAL.


 


 


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 


PERSONAL GUARANTY

 

            In consideration of Ashley HomeStores, Ltd. (the “Licensor”)
executing a Trademark Usage Agreement (the “Agreement”) dated this 1st day of
November, 2006, with Hartsdale Convertibles, Inc. (the “Licensee”), and for
other good and valuable consideration, the undersigned, for itself, its
successors and assigns, hereby guarantees payment of all amounts and the
performance of all covenants, terms and conditions of the Agreement, to be paid,
kept or performed by Licensee.

 

                Further, the undersigned hereby agrees to be personally bound by
each and every covenant, term and condition contained in the Agreement and
agrees that this Personal Guaranty should be construed as though the undersigned
executed an agreement containing the identical covenants, terms and conditions
contained in the Agreement, including without limitation the provisions set
forth in Section 39 of the Agreement.

 

                Upon the occurrence of an event of default under the Agreement,
the undersigned, its successors and assigns, does hereby promise and agrees to
pay to Licensor all monies due and payable to Licensor under the covenants,
terms and conditions of the Agreement.

 

                In addition, if Licensee fails to comply with any of the
covenants, terms or conditions contained in the Agreement, then the undersigned,
its successors and assigns, does hereby promise and agrees to comply with all
covenants, terms and conditions of the Agreement for and on behalf of Licensee.

 

                The undersigned waives:  (i) notice of demand for payment of any
indebtedness or nonperformance of any obligations hereby guaranteed; and (ii)
protest and notice of default to any party respecting the indebtedness or
nonperformance of any obligations hereby guaranteed.  In connection with any
default or other action arising under the Agreement, the undersigned understands
and agrees that Licensor may proceed directly against the undersigned, without
first bringing an action against Licensee or any other person.

 

                It is further understood and agreed by the undersigned that the
provisions, covenants and conditions of this Guaranty will inure to the benefit
of the successors and assigns of Licensor.

 

Dated: this 1st day of November, 2006.

 

PERSONAL GUARANTOR

 

JENNIFER CONVERTIBLES, INC.

 

 

By:                                                                                         

            Harley J. Greenfield

             Its CEO

 

 



 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND ADDENDUM

TO ASHLEY HOMESTORES, LTD.

 


TRADEMARK USAGE AGREEMENT

 

                The undersigned, immediately prior to the execution of a
Trademark Usage Agreement (“Agreement”) between Ashley HomeStores, Ltd.
(“Licensor”) and Hartsdale Convertibles, Inc. (“Licensee”) make the following
representations and acknowledgments:

 

1.             The undersigned acknowledges and agrees that the relationship
between the Licensee and Licensor is not a fiduciary or similar special
relationship, but rather is an ordinary commercial relationship between
independent business people with arms length dealings.

 

2.             The undersigned understand that the success or failure of the
Licensed Business (as defined in the Agreement) will depend in large part upon
Licensee’s skills, experience and business acumen together with various other
factors including (i) time devoted by Licensee, its owners and employees to the
Licensed Business, (ii) the location of the Licensed Business, (iii) the local
market for the Trademark Product Line Inventory (as defined in the Agreement),
(iv) interest rates, (v) various economic factors including without limitation
inflation, housing starts and the prevailing wage rate, and (vi) competition and
other business factors.

 

3.             The undersigned acknowledge that Licensee understands that, there
exists no guaranty against possible loss or failure in this or any other
business, and that the most important factors in the success of the Licensed
Business are the Licensee’s personal business, marketing, sales, management,
judgment, and other skills.

 

4.             The undersigned acknowledge that neither Licensor, Ashley
Furniture Industries, Inc. (“AFI”), nor any employee, agent, officer, director
or other individual or entity acting for or in behalf of Licensor or AFI has
ever (i) stated, suggested, predicted, projected or estimated the sales,
expenses, income, or profit levels of any kind or nature that Licensee may
reasonably expect to experience in connection with the Licensed Business; (ii)
provided any statements, representations, charts, calculations or other
materials which stated or suggested any level or range of sales, income, profits
or cash flow; or (iii) made any representations as to any working capital or
other funds necessary to reach any ‘break-even’ or any other financial level. 

 

5.             The undersigned acknowledge that neither Licensor, Ashley
Furniture Industries, Inc. (“AFI”), nor any employee, agent, officer, director
or other individual or entity acting for or in behalf of Licensor or AFI has
ever stated, suggested, predicted, projected or estimated the sales, expenses,
income, or profit levels of any other actual, future-established or hypothetical
Ashley Furniture HomeStore Licensee.  If any such information, promises,
representations and/or warranties have been provided to Licensee, which are
unauthorized and inherently unreliable, the undersigned agrees to advise
Licensor of the delivery of any such information.  Licensee must not rely upon
any such information, nor shall Licensor be bound by it.  Licensor does not, nor
attempts to, predict, forecast, or project future performance, revenues or
profits of any Ashley Furniture HomeStore Licensee.

 

6.             The undersigned acknowledge that neither Licensor, Ashley
Furniture Industries, Inc. (“AFI”), nor any employee, agent, officer, director
or other individual or entity acting for or in behalf of Licensor or AFI or
their affiliates has imposed or requested from Licensee any form of required
payment, either directly or indirectly, other than for the purchase, at bonafide
wholesale prices, of a reasonable quantity of goods (including the Trademark
Product Line Inventory, as defined in the Agreement) to be used for resale. 

 

7.             The undersigned acknowledge that they have received, studied and
carefully reviewed the Agreement, and fully understand each and every provision
included therein, including, but not limited to how each provision of the
Agreement will impact or affect Licensee’s operation of the Licensed Business.

 

8.             The undersigned acknowledge that neither Licensor, Ashley
Furniture Industries, Inc. (“AFI”), their affiliates, nor any employee, agent,
officer, director or other individual or entity acting for or in behalf of
Licensor, AFI or their affiliates has made any representation, agreement or
understating, whether written or oral, that is contrary to or contradicts any
term or condition contained in the Agreement.

 

 9.             The undersigned acknowledge that the terms and conditions
contained in the Agreement shall exclusively control the (i) relationship
between Licensor and Licensee; (ii) Licensee’s conduct of the Licensed Business;
and (iii) the responsibilities of all of the parties referred to in the
Agreement. The undersigned further acknowledge that this Agreement contains the
final, complete and exclusive expression of the terms of the agreement, and
supersedes all other agreements and/or representations of any kind or nature. 
Any understandings, agreements, representations, or otherwise (whether written
or oral) which are not fully expressed in this Agreement are expressly
disclaimed by the Licensee and Licensor, including but not limited to any
promises, options, rights-of-first refusal, guarantees, and/or warranties of any
nature.

 

--------------------------------------------------------------------------------

 

 

 

 10.           The undersigned acknowledge and agree that Licensee has
independently selected and is solely responsible for the selection, development
and operation of the Authorized Location (as defined in Agreement).  The
undersigned acknowledge that Licensor’s acceptance of the Authorized Location is
not, and should not be relied upon as endorsement of such location, and does not
constitute a guarantee, recommendation, warranty, representation or assurance
that the Authorized Location is capable of supporting a successful retail
furniture store.

 

 

11.            The undersigned acknowledge and agrees that they had the
opportunity to consult with an independent professional advisor, such as an
attorney.  The undersigned have read, understood, had an opportunity to discuss,
and agree to each provision of this Agreement.

 

PLEASE READ CAREFULLY BEFORE SIGNING.

 

NOTE:  Each personal guarantor must execute this Acknowledgment.  In addition,
an officer of Licensee must sign on behalf of the Licensee entity.

 

 

 

LICENSEE: (for
Entity)                                                                       
LICENSEE: (for Individual
Guarantors)                                              

 

                            
                                                                                  
JENNIFER CONVERTIBLES, INC.

 

By:                                                                                         
         
By:                                                                                         

Harley J.
Greenfield                                                                        
      Harley J. Greenfield

Its CEO                                 
                                                                   Its CEO

Date: 1st day of November,
2006                                                         Date: 1st day of
November, 2006                       

 

 

APPROVED ON BEHALF OF

ASHLEY HOMESTORES, LTD.       

 

 

By: 
                                                                                       

Name:      Todd R. Wanek

Its President

 

Date: 
                                                                                    

 


 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

CONTINUING GUARANTY (Unlimited)

 

                For value received, and to induce Ashley Furniture Industries,
Inc. of One Ashley Way, Arcadia, Wisconsin (“Lender”) to extend credit or
continue credit accommodations to Hartsdale Convertibles, Inc. (“Debtor”), the
undersigned guarantees the full, prompt, and complete payment of the Obligations
defined below when due or, to the extent not prohibited by law, at the time any
Debtor becomes the subject of bankruptcy or other insolvency proceedings. 
“Obligations” mean all loans, drafts, overdrafts, checks, notes, accounts, and
all other debts, obligations and liabilities of every kind and description,
whether of the same or a different nature, arising out of credit previously
granted, credit contemporaneously granted or credit granted in the future by
Lender to any Debtor, to any Debtor and another, or to another guaranteed or
endorsed by any Debtor.  Obligations include interest and charges and the amount
of payments made to Lender or another by or on behalf of any Debtor which are
recovered from Lender by a trustee, receiver, creditor or other party pursuant
to applicable federal or state law, and to the extent not prohibited by law, all
costs, expenses or attorneys’ fees at any time paid or incurred before and after
judgment in endeavoring to collect all or part of any of the above, or to
realize upon this Guaranty, or any collateral securing any of the above,
including those incurred incident to any action or proceeding involving Debtor
or the undersigned brought pursuant to the United States Bankruptcy Code.

 

                This Guaranty is valid and enforceable against the undersigned
even though any Obligation is invalid or unenforceable against any Debtor.  This
is an absolute and unconditional guarantee of payment and not of collection. 
Lender shall not be required, as a condition of the liability of the
undersigned, to resort to, enforce or exhaust any of its remedies against the
Debtor or any other party who may be liable for payment on any Obligation or to
resort to, marshal, enforce or exhaust any of its remedies against any property
given or held as security for this Guaranty or any Obligation.  Lender’s rights
hereunder shall be reinstated and revived and this Guaranty shall be fully
enforceable, with respect to any amount at any time paid on account of the
Obligations which thereafter shall be required to be resolved or returned by
Lender upon the bankruptcy, insolvency, or reorganization of the Debtor, the
undersigned, or any other person, or as a result of any other fact or
circumstance, all as though such amount has not been paid. 

 

                To the extent not prohibited by law the undersigned expressly
waives notice of the acceptance of this Guaranty, the creation of any present or
future Obligation, default under any Obligation, proceedings to collect from any
Debtor or anyone else, all presentment, demand, notice and protest and any right
to disclosures from Lender regarding the financial condition of any Debtor or
guarantor of the Obligations or the enforceability of the Obligations.  No
claim, including without limitation, any claim for reimbursement, subrogation,
contribution or indemnification which the undersigned may, as a guarantor of the
Obligations, have against any Debtor shall be enforced nor any payment accepted
until the Obligations are paid in full and no payments to or collections by
Lender are subject to any right of recovery.

 

                With respect to any of the Obligations, Lender may from time to
time before or after the Revocation (as defined herein below) of this Guaranty
without notice to the undersigned and without affecting the liability of the
undersigned (a) release or agree not to sue any guarantor or surety, (b) fail to
realize upon any of the Obligations or to proceed against any Debtor or any
guarantor or surety, (c) renew or extend the time of payment, (d) increase or
decrease the rate of interest of the amount of the Obligations, (e) determine
the allocation and application of payments and credits and accept partial
payments, and (f) settle or compromise the amount due or owing or claimed to be
due or owing from any Debtor, guarantor or surety, which settlement or
compromise shall not affect the undersigned’s liability for the full amount of
the unpaid Obligations.  The undersigned expressly consents to and waives notice
of all of the above.  In addition to any other remedies available to Lender
under this Guaranty, the undersigned agrees that Lender has the right to offset
any amounts due the undersigned from Lender against any amounts owed to Lender
by the undersigned under this provisions of the Guaranty or otherwise.  The
undersigned also consents to this Guaranty being governed by and construed
exclusively in accordance with the laws of the State of Wisconsin.  To the
extent not prohibited by law, with respect to any action brought by Lender to
enforce any term of this Guaranty, the undersigned irrevocably consents to the
exclusive jurisdiction and venue of any state court in Wisconsin, where Lender
has its principal place of business and where payments are to be made by Debtor
and the undersigned.

 

                The undersigned represents and warrants that it has relied
exclusively on its own independent investigation of Debtor for its decision to
guarantee Debtor’s obligations now existing or thereafter arising.  The
undersigned agrees that it has sufficient knowledge of the Debtor to make an
informed decision about this Guaranty, and that Lender has no duty or obligation
to disclose any information in its possession or control about Debtor to the
undersigned.  The undersigned warrants to Lender that it has adequate means to
obtain from the Debtor on a continuing basis information concerning the
financial condition of the Debtor and that it is not relying on Lender to
provide such information either now or in the future.

 

                This is a continuing guaranty, which shall not be revoked and
shall remain in full force and effect from the date hereof until (i) the
Trademark Usage Agreement entered into by and between Ashley HomeStores, Ltd.
and Debtor is terminated or expires and (ii) all Obligations due and owing to
Lender from Debtor are paid in full (collectively the “Termination Events”). 
Upon the occurrence of the Termination Events, this Guaranty shall be revoked
(“Revocation”); provided however, that this Guaranty shall continue in full
force and effect as to all Obligations contracted for or incurred before the
Revocation, and as to these Obligations Lender shall have the rights provided by
this Guaranty had the Revocation not occurred.  Any renewal, extension or
increase in the interest rate of any such Obligation, whether made before or
after the Revocation, shall constitute an Obligation contracted for or incurred
before the Revocation.  Obligations contracted for or incurred before the
Revocation shall also include credit extended after the Revocation pursuant to
commitments made before the Revocation.

 

 

--------------------------------------------------------------------------------

 

 

 

                The undersigned agrees to pay Lender all reasonable costs and
expenses incurred by Lender in the enforcement or attempted enforcement of this
Guaranty (including but not limited to, reasonable attorney’s fees), whether or
not suit is filed in connection therewith, or in the exercise by Lender of any
right, privilege, power, or remedy conferred by this Guaranty.  No postponement
or delay on the part of Lender in the enforcement of any right hereunder shall
constitute a waiver of such right.  The failure of any person or entity to sign
this Guaranty shall not discharge the liability of any of the undersigned.

 

                This Guaranty remains fully enforceable irrespective of any
claim, defense, or counterclaim which the Debtor may or could assert on any of
the Obligations including but not limited to credits, defects, chargebacks,
damages, discounts, allowances, failure of consideration, breach of warranty,
payment, statue of frauds, statute of limitations, fraud, bankruptcy, accord and
satisfaction, and usury, all of which the undersigned hereby waives along with
any standing by the undersigned to assert any said claim, defense, or
counterclaim.

 

                This Guaranty benefits Lender, its successors and assigns, and
binds the undersigned, its successors and assigns.

 

                This Guaranty is intended by the undersigned and Lender as a
final expression of this Guaranty and as a complete and exclusive statement of
its terms, there being no conditions to the full effectiveness of this
Guaranty.  This Guaranty may not be supplemented or modified except in writing. 

 

(signature page attached)


 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

NOTICE OF GUARANTOR

 

You are being asked to guarantee the past, present and future Obligations of
Debtor.  If Debtor does not pay, you will have to.  You may also have to pay
collection costs.  Lender can collect the Obligations from you without first
trying to collect from Debtor or another guarantor.

 

 

Dated this1st day of November, 2006.

 

JENNIFER CONVERTIBLES, INC.

 

 

By:                                                                                         

       Harley J. Greenfield

        Its CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------